﻿138.	On my own behalf and on behalf of the delegation of the Sultanate of Oman it is a pleasure to associate myself with those who have preceded me in congratulating Mr. Lievano, through you, Sir, upon his election to the presidency of the thirty-third session of the United Nations General Assembly. The agenda of this session includes several important issues which are closely linked with the stability of international peace and security and with the- stability of all peoples of the world and their steady progress towards economic and social development. I have no doubt that, with his well-known competence, wisdom and wide experience, Mr. Lievano, as our President, will supervise the work of the session in a way that will ensure further progress towards the realization of the aspirations and noble objectives of the entire world community set forth in the Charter of this Organization.
139.	I wish also to commend the presidency of his predecessor, Mr. Lazar Mojsov of Yugoslavia, who directed the deliberations of the thirty-second regular session and the three special sessions held since.
140.	Also, I should like to praise the continued efforts made by the Secretary-General, Mr. Kurt Waldheim, in the service of this Organization in order to promote its effectiveness and to ensure the discharge of its role and the responsibilities that it bears.
141.	I also wish to seize this opportunity to express my country's welcome to the newly-independent Solomon Islands as it joins our Organization, assuring it of our co-operation in our joint efforts to realize the objectives upon which the .Charter of this Organization is based.
142.	At this time every year we meet together to reassess the international situation and exchange views on the most important international issues. We review our contributions and intensify our efforts to find appropriate and just solutions to the issues and problems that we face.
143.	The Middle East problem is one of the most important, and consequently Over the past 30 years it has been one of the major preoccupations of the Organization.
144.	The Sultanate of Oman, under the leadership of His - Excellency Sultan Qabus—may God preserve his life—has
been careful to clarify its position throughout this period through which the Arab nation is passing, and it summarizes its attitude as follows.
145.	First, the Sultanate of Oman has called and will continue to call for the establishment of a just, honourable and durable peace for coming Arab generations. It will always support courageous Arab efforts to defend Arab rights, which are clear to the whole world, and to eradicate the impact of hostile efforts to blur the clarity of rights.
146.	Secondly, the Sultanate of Oman is determined that a just and comprehensive solution to the problems of the area must be based upon total Israeli withdrawal from all Arab territories occupied in 1967, foremost among which is the
city and the area of Arab Jerusalem, which has been Arab and Islamic ever since the days of Caliph Omar ibn Al-Khattab and will so remain. No one in the Arab or Moslem world has the right to change its Arab or its Islamic character. Arab sovereignty has to be restored to it.
147.	Thirdly, the Sultanate of Oman supports the right of the Arab Palestinian people, wherever they may be, to self-determination and to the exercise of the full rights, as stipulated by United Nations resolutions, in the Arab territory of Palestine.
148.	Fourthly, the Sultanate of Oman, in the light of the present circumstances in the region, gives its blessing to all efforts that may lead to salvaging the situation of the Arabs and the restoration of Arab unity, and it welcomes the idea of an Arab meeting at summit level to deal with that situation. It favours all efforts to consolidate the Arab position on Jerusalem in the Arab and Islamic world with a view to establishing a just, honourable and durable peace.
149.	My country, being geographically close to the African continent and because of the historical links between it and the peoples of that continent, shares their aspirations for the complete elimination of racist systems, which we hope the world will witness very soon. At the same time we are following with great interest the various efforts deployed to avoid confrontation and to settle all disputes by peaceful means. No matter what difficulties are involved, it is incumbent upon us to find the means to achieve peaceful settlements of disputes, to work for unanimity of effort, to strengthen our solidarity and to maintain our sovereignty, independence and good-neighbourly relations, in order to attain the desired objectives. But this can only be achieved, in our opinion, by putting an end to foreign intervention and its harmful impact on the sequence of events in the African continent. The OAU has proved its ability to tackle the problems of that continent and to find appropriate solutions, in order to preserve and maintain security and stability for its peoples. We are confident that the OAU will continue its efforts to bring about a better life, an independent and noble life, for the sons of the African continent and put an end to all injustice and oppression.	
150.	My country regards with grave' anxiety overt intervention in the affairs of the African continent by foreign forces intent on the domination and control of its resources. Such foreign intervention does not in any way help to solve existing problems in Africa, but drags Africa into the disputes of the great Powers. This deprives the African continent of real peace and prolongs the bitter sufferings of its peoples, depriving them of liberty and equality.
151.	The African Assembly held recently in Khartoum realized this, namely, that the problems and preoccupations of Africa are the responsibility of Africa, and the OAU at that Assembly, denounced foreign intervention in the African continent, which sows seeds of dissension among the peoples and exploits regional disputes, furthering plans for domination and hegemony over African resources.
152.	At successive General Assembly sessions, and elsewhere in other international forums, the Sultanate of
Oman, a country with a long coastline on the Indian Ocean, has, like other countries, firmly supported and called for the declaration of the Indian Ocean as a zone of peace, free of nuclear and strategic weapons, to ensure that that area remains outside the sphere of conflicts among the superpowers, thus ensuring for the countries and peoples of the region stability, peace and security and freedom from foreign intervention and foreign threats. My country expresses its readiness to contribute effectively to all the current efforts being made in the United Nations, and its hope that the United States and the Soviet Union will resume talks on this subject as soon as possible so that we may achieve the objective of bringing durable peace to this region.
153.	The tenth special session of the General Assembly, devoted to 'disarmament, reaffirmed the need to intensify efforts to bring about general and complete disarmament under effective international control.
154.	We are all aware of the great dangers which mankind faces as a result of the continued development and manufacture of nuclear weapons in quantities and with destructive potentialities unprecedented in the history of mankind. We join others in expressing our anxiety over the fact that progress was not made towards ending nuclear experiments and the development and manufacture of nuclear weapons and towards the destruction of existing stockpiles.
155.	We hoped that the result of the special session of the General Assembly devoted to disarmament would be the beginning of a new stage in United Nations efforts in this field. For the first time in the history of this Organization the General Assembly was giving special and well-merited attention to the problem of disarmament. We hope that the Final Document approved by the special session [resolution S-10/2] will be implemented, that agreements will be formulated for the non-proliferation and use of nuclear weapons, and that the nuclear-weapon States, particularly the two super-Powers, will participate in such efforts, since they shoulder the major responsibility for achieving real, authentic progress towards that end.
156.	The two super-Powers bear special responsibility for maintaining international peace and security but, unfortunately, we note that the split between them still-exists, and its impact spreads beyond relations between them and their allies to other countries and regions which are linked to them by relations of a different kind. That leads, as we have witnessed during past years, to the aggravation of some regional disputes. We join others in calling upon the super-Powers to refrain from extending their differences to the rest of the world and to work for the solution of their regional problems instead of exploiting them in order to extend their spheres of domination.
157.	My country has taken part in all the sessions of the Third United Nations Conference on the Law of the Sea, because it is convinced of the importance and vitality of those deliberations for ensuring the formulation of a comprehensive international convention which would serve as a sound legal basis for all activities relating to the sea.
158.	Despite the fact that patience is almost exhausted as a result of the slow progress in the work of that Conference and the problems resulting from that slow progress, as well as by the waste of effort, money and time, it gives us pleasure to note that during its last two sessions, in Geneva and New York, the Conference did manage to make some progress. We hope that the world will see the crowning of those strenuous efforts by the signing of the convention which we have long awaited.
159.	In this connexion we welcome the achievements of the negotiations on subjects relating to the control of production and protection of the rights of the developing countries to the utilization and exploitation of their resources and to equitable arrangements for their distribution. We hope that the negotiating groups will be able to reach agreement regarding the transfer of technology to and the training of cadres from developing countries, a matter which is no less important than the necessity of safeguarding the sovereignty of the littoral States.

160.	I turn now to the international economic situation. There is no doubt that a certain amount of economic and technical co-operation exists among countries today, but at the same time we realize that there is scope for wider co-operation for development and progress and we call for the intensification of efforts, particularly on the part of the developed and industrialized countries. We also call upon those countries to increase, or double, their aid to promote the rate of growth of the developing countries, to work for the fixing of prices of their manufactured goods and to put an end to inflation and alleviate the burden of debt of the developing countries, for fairer prices for their products, and other aims and objectives expressed by the Group of 77.
161.	We call for the intensification of efforts in those fields as that would permit the attainment of the objectives of development, particularly in the developing countries. In this connexion we must affirm the necessity of continuing the constructive dialogue regarding the establishment of a new, more equitable world economic order. We deplore the failure of the Committee Established under General Assembly Resolution 32/174, we appeal to all parties to re-examine the reality and the practical effect of the harmful results that will be inflicted on the whole international community in the case of the failure of those negotiations. We also hope that the political determination exists in the industrialized world to permit those negotiations to be effectively and seriously pursued within the United Nations framework, so that we may be able to achieve the desired results and to adopt decisions during a special session of the General Assembly in 1980.
162.	Similarly, we cannot forget that the developing countries, for their part, should redouble their efforts, by focusing upon development and production in the pursuit of vigilant practical policies, because social and economic development should be based on firm foundations of stability and self-reliance. As we can see, there is wide scope for the promotion of economic, trade and technical co-operation among the developing countries themselves, and particularly at the regional level. We believe that through pursuit of regional co-operation we can create greater potential for the expansion of international cooperation in general. The regional framework provides opportunities for co-ordination, and economic and cultural integration, and geographical proximity facilitates the development of co-operation and co-ordination in keeping with the abilities and potential of the different regional groups. In addition, those countries increase their cohesiveness in a spirit of friendship, co-operation and goodwill in their relations. In that way we avoid any possibility of dispute or confrontation among them.
163.	In view of all this, my country has always called for the promotion of such co-operation in our region and has worked for this end in all sincerity. It still continues to hope for further co-operation among the different countries, in our region in various spheres for the well-being of those countries and their peoples.
164.	The Sultanate of Oman, under the leadership of His Majesty Sultan Qabus—may God preserve his life-extends a hand of sincere friendship and fruitful co-operation to all peoples and countries of the world, regardless of their different economic, social and political systems, on the basis of respect for sovereignty and the principle of non-intervention in the internal affairs of others. Furthermore, it will make every effort for self-development in co-operation with all, for the welfare of all and in complete commitment to the fullest possible implementation of the principles of the United Nations Charter.












